Citation Nr: 1713607	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar disc herniation at L4-5 and L5-6.

3.  Entitlement to an initial rating in excess of 10 percent for a cervical strain prior to February 13, 2011, and a rating in excess of 20 percent therefrom.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 2008 to July 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in November 2013 and in July 2016, at which times it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The issues of entitlement to increased initial ratings for lumbar disc herniation and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, since the July 10, 2008, effective date of the grant of service connection, the degree of impairment from the Veteran's migraine headaches more nearly approximates characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Here, service connection has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has obtained service treatment records and records of post-service VA treatment, and the Veteran was also afforded VA examinations for migraine headaches.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of her claims file, and provide information adequate to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Migraine Headaches Increased Ratings

The Veteran's headaches are rated under DC 8100 for migraines.  Under this provision, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating; migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating; migraines with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating; and migraines with less frequent attacks warrant a noncompensable (0 percent) rating.  38 C.F.R. § 4.124a, DC 8100.

VA regulations do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Moreover, economic inadaptability cannot equate with unemployability, as the Veteran would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU), instead of a 50% rating under DC 8100.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

Factual Background

In a November 2008 general medical VA examination, the Veteran reported having headaches that were an eight out of ten pain scale that worsened when she was studying or concentrating.  The Veteran also reported light sensitivity and indicated that taking Excedrin Migraine partially relieved the headaches.  

In November 2008, the Veteran submitted a statement in support of her claim.  She indicated that she experienced permanent headaches that sometimes turned into migraines.  She reported that she could not study for more than an hour because her headaches were terrible.

In a December 2008 neurological disorders VA examination, the Veteran complained of headaches usually in the occipital, parietal, and vertex locations.  The Veteran described the headaches as mostly throbbing and pounding to a moderately severe degree.  The Veteran reported that in the pain and intensity scale, the headaches ranged on average from five out of ten to seven out of ten.  The Veteran reported these headaches occurred about two to three times per week but that she experienced some degree of chronic daily headaches.  The Veteran reported the headaches were associated with nausea, no vomiting, and phonophobia and photophobia.  The Veteran reported taking over-the-counter medication and bed rest.  She reported that it was after the headache was alleviated that she could continue her daily activities and routine.  The Veteran also reported some dizziness associated with the headaches.  After examination, the examiner noted the Veteran was not working at the time and that the Veteran's migraine headaches were recurrent from time to time.  The examiner found that the headaches did not seem to be severe or prostrating in nature.

In a June 2009 VA treatment record, the Veteran reported having migraines more frequently.  She reported experiencing migraines almost every other day that seemed to be brought on by studying.  She reported that over-the-counter medication did not help relieve the migraines and that she occasionally had visual aura prior to the onset of headaches.  

A July 2009 rating decision granted service connection for migraine headaches.  A 10 percent evaluation was assigned, effective July 10, 2008.

In an August 2009 private treatment records from Tomah Hospital, the Veteran was seen in the emergency room for a headache.  The Veteran reported the headache started two days prior and was worsening.  The Veteran reported experiencing trouble sleeping, nausea, dizziness, and light sensitivity.  She reported vomiting eight times.  The record noted the Veteran was crying around 5:50 p.m. in the emergency room and was given two separate injections.  After a head CT scan, the Veteran was noted to be lying down with the lights off in the room.  At 7 p.m., the Veteran reported the pain was a little bit better and she denied having nausea.  At 7:20 p.m., the Veteran reported the pain remained a "9."  The Veteran was subsequently discharged.  

A subsequent August 2009 VA treatment record noted the Veteran was seen for a follow up two days later and reported still having a headache.  The Veteran was also noted to have been given two days rest from duty as a result of the headache.

A September 2009 VA treatment record noted the Veteran was experiencing migraines more frequently, almost every other day, that seemed to be brought on by studying.  The record noted that at the time she was released from Tomah Hospital, she was still nauseous and when she returned to the hospital on August 20, 2009, she still had migraines.  The Veteran reported that she had received three B vitamin shots with some improvement.  The Veteran reported migraine pain at the time of evaluation as a 7 out of 10 pain scale.

In a November 2009 mental disorder VA examination, the Veteran reported that she had continued to have intense headaches toward the back or side of her head that typically throbbed or pounded.  She also reported that at times the intensity resulted in nausea and some light sensitivity.

In a May 2010 statement, the Veteran reported that her episodes of migraine had increased from three times a week to every other day, and that the migraines at times continued for three days and became more intense.

A June 2010 VA treatment report noted the Veteran's complaint of migraine headache and that she had vomited bile three times that morning.

A subsequent June 2010 VA treatment report noted the Veteran had experienced a headache everyday where the pain may be a 10 out of 10 at least once a week.  She also reported light aggravated her stabbing headache in the four to five times a month that these severe headaches occurred.

In a September 2010 mental disorder VA examination, the Veteran reported that since she separated from the military, she had been unable to work in healthcare related activities due to her pain and headaches.  She reported working a number of lower-level jobs, particularly security work.  However, the Veteran reported that in the last 12 months, she had been dismissed or cut back from her security jobs due to pain and poor reliability.

In a January 2011 VA treatment record, the Veteran reported experiencing headaches on a continual basis, with more severe migraines at least once a week which often was associated with nausea and vomiting.  The Veteran also reported double vision on occasion along with frequent episodes of fatigue.

In a February 2011 traumatic brain injury (TBI) VA examination, the Veteran reported her headaches were mostly located in the bifrontal region and were of a throbbing type of sensation of moderately severe pain and intensity.  The Veteran reported the headaches were associated with nausea and at times vomiting, phonophobia, and photophobia.   The Veteran reported the headaches could last from two to three hours to several hours and were partially alleviated by taking routine headache medications.  The Veteran also reported having occipital headaches which are a mixture of migraine and tension headaches that could last for several hours to a day and were also partially alleviated by taking over-the-counter pain and headache medication and bed rest.  The Veteran also reported dizziness and vertigo with and without headaches that occurred two to three times per week.  The examiner noted the Veteran was not working because of continued migraine headaches, neck pain, back pain, and lumbar radiculopathy symptoms.  The examiner also noted that these symptoms affected to some extent both physical and sedentary employment status.  After examination, the examiner noted the migraine headaches were moderately severe and that they used to be moderately severe to severe and were prostrating at times.  The examiner noted the Veteran's reports of visiting the emergency room for her migraine headaches the year before but noted the visits were not well documented and that the Veteran more recently did not have any emergency room visits.  

In a February 2011 VA treatment record, the Veteran reported continued increased sensitivity to light and sound associated with her migraine headaches.  She reported that she experienced two kinds of headaches that lasted for two to three hours.  

In a February 2011 mental disorder VA examination, the Veteran reported frequent headaches including migraines two to three times a week with sensitivity to light and some degree of irritability and depression.  Additionally, the Veteran reported getting disoriented when she drove.  The Veteran reported that she was pursuing her master's degree at the time of her in-service injury and had only completed one semester.  She reported she was not currently attending school.  The veteran also reported that she was working until six months prior to the examination as a security guard and had been working in that capacity since she left the military.  However, the Veteran reported that she was fired from her security guard job because she was going to the emergency room for her migraine headaches during her on duty time.  She also reported that she had been seeking employment but that most people did not hire her once they found out she experienced frequent migraine headaches.  After examination, the examiner noted the Veteran did not exhibit any symptoms that would impact negatively on her capacity for employment.

In a February 2011 VA treatment record, the Veteran was seen for psychological testing.  She reported that she had experienced a migraine headache the night before that began around 3 am and lasted until 7 am.  The Veteran reported a headache of moderate severity at the start of testing with a five out of ten pain scale that increased in intensity as the testing progressed to a seven out of ten pain scale.  The Veteran also reported sensitivity to light.  The lights were dimmed in the testing room and the Veteran wore sunglasses to further diminish the level of light.  

In a March 2011 VA treatment record, the Veteran reported experiencing headaches on a continued basis, with intensity ranging from mild to intense, sometimes culminating in vomiting.

A January 2012 VA treatment record noted the Veteran's headache was aggravated by noise, bright light, and cold weather.  The Veteran reported that she took Imitrex injection for her migraine headaches every week.  At the time of evaluation, the Veteran reported her headache was a six out of ten pain scale, which was her everyday pain.  The record also noted that the Veteran was started on a new regiment of medications and treatment for her intense headaches that decreased the frequency, intensity, and duration of the stabbing headaches to one time per week that previously occurred two to three times a week.  The record noted that in April 2011, the Veteran was unable to renew the medications and consequently was reverted back to the previous state of chronic headaches.  

In a February 2012 statement, the Veteran's husband stated that the Veteran complained of intense headaches all the time and that these migraines forced her to be in bed for a long period of time in silence and in the dark.  The Veteran's husband also stated that the Veteran avoided contact with the external world and could not concentrate on anything for long.  He also reported the Veteran's struggle and inability to find a job.

In a March 2012 TBI VA examination, the Veteran reported that she had mild headaches daily that did not bother her and she felt a heavy sensation.  She reported she had migraine headaches that woke her up in the middle of the night and caused her to vomit that occurred once a week.  She reported the use of preventive and abortive treatment for the migraine headaches.  The examiner noted that the Veteran's current disability should not dissuade the Veteran from gaining meaningful employment.  

In a March 2012 headaches VA examination, the Veteran reported experiencing sharp and pulsating or throbbing head pain on the top of her head.  She reported the headaches that lasted less than one day were associated with nausea, vomiting, sensitivity to light, and sensitivity to sound.  The examiner found the Veteran did not have characteristic prostrating attacks of migraine headache pain or non-migraine headache pain.  The examiner also found that the Veteran's current disability should not inhibit the Veteran from gaining meaningful employment.

In a May 2012 VA treatment record, the Veteran reported that she was still getting severe migraines whenever there was a noxious stimuli, including stomach ache or loud noises.  The Veteran also reported the migraines sometimes woke her up suddenly in the middle of the night which would last two to three days at a time and had occurred five times in the last month.  The Veteran reported that during these attacks, she experienced nausea, vomiting, and stabbing pain in her eye.  She reported use of Sumatriptan injections to help with the pain.  The Veteran also reported the second type of migraine she experienced was pressure on the top of her head which would last one to two days at a time and occurred four times in the last month.  

In a July 2014 VA treatment record, the Veteran reported experiencing increased headaches two to three times a week that lasted one to three days that was stress related to the recent death of her sister from cancer.  She reported the headaches were associated with nausea and vomiting.  

In a July 2015 VA treatment record, the Veteran reported she was used to having headaches every day that were a five out of ten pain scale.  She denied nausea and vomiting.  The Veteran also reported she last used Imitrex injection for her migraine headaches two weeks ago.

In a subsequent July 2015 VA treatment record, the Veteran reported that she was still getting migraine headaches on a pain scale of ten out of ten once or twice a week.  She reported that these migraine headaches were associated with stabbing pain in the back of the head, eye pain bilaterally, vomiting, photophobia, and phonophobia.  She reported that these migraine headaches lasted one to three days and that the pain usually improved with one or two doses of Sumatriptan and that any illness triggered her migraine headaches.

In a September 2016 headaches VA examination, the Veteran reported her headaches were mostly located in the bifrontal region that was of a moderate throbbing type of sensation of moderately severe pain and intensity.  The Veteran reported the headaches were associated with nausea and at times vomiting, phonophobia, and photophobia.  The Veteran reported the headaches could last for two to three hours to several hours.  The Veteran reported she also got tension headaches in the occipital area that lasted for hours to an entire day.  The Veteran reported the headaches were partially alleviated by taking Ibuprofen, injections, and prescribed medications.  Her last job was in security three years ago.  On examination, the examiner noted the Veteran's headache pain consisted of pulsating or throbbing head pain, pain on both sides of the head, and also tension headaches in the occipital region.  The Veteran reported the headaches that lasted less than a day or one to two days were associated with nausea, sensitivity to light, changes in vision.  The examiner found that the Veteran did have characteristic prostrating attack of migraine/non-migraine headache pain once every two months but did not find that these attacks were very prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner also found the Veteran's headache condition did not impact her ability to work.  

Analysis

After careful consideration, the Board will award a 30 percent rating for the entire period on appeal.  The Board is aware that the Veteran's migraine headaches have not been described by a medical examiner as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; however, as evidenced by the VA examinations of record and the Veteran's reports, the more severe headaches have been reported as occurring monthly, specifically 2 to 5 times a week throughout the appeal.  The symptomatology associated with these severe headaches has been consistent as pain, nausea, vomiting, sensitivity to light, and sensitivity to sound.  Thus, it is clear that headaches are occurring more than once a month and they have been described by the Veteran as prostrating attacks.  While the Board is mindful of the Veteran's ongoing complaints of headaches and indeed is sympathetic to her condition, the evidence of record simply does not document that the Veteran's condition has resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during any period of the appeal.  Although the evidence shows that the Veteran's migraine headaches created an interference with her ability to work, no medical professional has noted that her headaches have interfered economically.  The Board acknowledges the February 2011 TBI VA examination's finding that the Veteran's symptoms affected to some extent both physical and sedentary employment status, but the referenced symptoms included those related to the Veteran's neck pain, back pain, and lumbar radiculopathy symptoms as well.  Furthermore, the February 2011 mental disorder VA examination, the March 2012 TBI and headaches VA examinations, and the September 2016 headaches VA examination noted the Veteran's symptoms should not impact her ability to work or her ability to gain meaningful employment.  Additionally, the Board acknowledges the August 2009 treatment record that noted the Veteran's visit to the emergency room which resulted in the Veteran's prolonged prostrating migraine attack that resulted in two days of rest from duty.  However, the Board notes that this was an atypical attack.  

The evidence supports a frequency in the Veteran's severe headaches, but not such a frequency as to constitute "very frequent" attacks nor "prolonged" attacks, inasmuch as most attacks lasted only for a few hours.  Based on this level of frequency and the absence of evidence of prolonged attacks causing economic inadaptability, a schedular rating in excess of 30 percent is not warranted. 

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that since the July 10, 2008, effective date of the grant of service connection, the Veteran's migraine headaches have more nearly approximated the criteria for an initial 30 percent rating, under Diagnostic Code 8100.  See 38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration and TDIU

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein under any alternate code.  See Schafrath, 1 Vet. App. at 593.  There is no evidence of cranial nerve disease not already service-connected that would warrant a rating under Diagnostic Codes 8205 through 8412. 

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's migraine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the Veteran's migraines is inadequate.  The Veteran's migraine headaches do not cause additional symptoms other than those reflected in the rating criteria, namely, "characteristic prostrating attacks."  The Veteran's complaints of pain, nausea, vomiting, and light and sound sensitivity are considered in the assignment of the 30 percent disability rating, and these "prostrating" attacks could reasonably include headache pain and non-headache symptoms.  Further, the Veteran and her representative have not argued that there are symptoms due to the combined effects of her service-connected disabilities that are not encompassed by the criteria and the record does not indicate any such symptoms.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  See also Johnson v. Shinseki, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in a September 2012 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the TDIU claim and need not refer or remand the matter.


ORDER

An initial disability rating of 30 percent for migraine headaches is granted, subject to controlling regulations applicable to the payment of monetary benefits. 


REMAND

Remand is required regarding the issues of entitlement to initial increased ratings for lumbar disc herniation and cervical strain.  Although VA examinations were conducted on the Veteran's cervical spine and thoracolumbar spine in November 2008, February 2011, March 2012, and September 2016, recent case law renders those examinations inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from those examinations appear insufficient to assess the Veteran's motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings for the Veteran's cervical and thoracolumbar spine.  Accordingly, the Veteran should be afforded VA examinations to assess the current nature and severity of the service-connected cervical strain and lumbar disc herniation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the current severity of the service-connected cervical strain and lumbar disc herniation.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


